DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the first strip” in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, the limitation “at least three points” is unclear.  There was “at least four points” (31, 32, 24, 25 in Fig. 13) and “at least six points” (Figures 9 and 11).  There was no embodiment shown “three points” as claimed.  Claim 1 will be interpreted as “at least four points” for examination.
Claim 6, the limitation “the conductive layer of each of the third accommodating holes is electrically connected to a corresponding one of the ground terminal and a corresponding one of the power terminal” is unclear.  Figure 11 shows ground terminal 28 is in a separate hole from 
Claims 8-9 are unclear.  There was no support for the claimed structure from the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-10 are rejected under 35 U.S.C. 102(a1) as being anticipated by Bihler (US 4,684,203).
Regarding claim 1, Bihler disclose an electrical connector, comprising:
a circuit board (16), provided with a plurality of accommodating holes (14), wherein
each of the accommodating holes is circular shaped;
a plurality of terminals (10), wherein each of the terminals comprises a base (A), and the base is accommodated in a corresponding one of the accommodating holes; and
a plurality of strip connecting portions (20), configured to be connected to a corresponding one of the first strips, wherein one of the strip connecting portions and the base of a corresponding one of the terminals are fixed to each other and are accommodated in the corresponding one of the accommodating holes, and 
the one of the strip connecting portions, the base of the corresponding one of the
 (see Figures 4-5).

Regarding claim 2, Bihler disclose a virtual central line of the one of the strip connecting portions in a width direction and a virtual central line of the corresponding one of the accommodating holes are coincident, and the one of the strip connecting portions and the corresponding one of the accommodating holes form the contact of at least four points (see Figures 4-5).

Regarding claim 3, Bihler disclose a width (W) of each of the strip connecting portions is greater than a width (26) of the base of each of the terminals, and a thickness (T) of each of the strip connecting portions is greater than a thickness (30a) of the base of each of the terminals.

[AltContent: textbox (W)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    189
    202
    media_image1.png
    Greyscale

[AltContent: textbox (T)][AltContent: arrow][AltContent: arrow]

Regarding claims 5-6, Bihler substantially disclosed the claimed invention except the terminal are being used as high frequency signal, ground, power, and low frequency terminals.
Ex Parte Masham, 2 USPQ2d 1647 (1987).

Regarding claim 7, Bihler disclose a virtual central line of the base in a width direction and a virtual central line of the corresponding one of the accommodating holes are coincident, and the base and the corresponding one of the accommodating holes form the contact of at least four points.

Regarding claim 8, Bihler disclose the one of the strip connecting portions and the corresponding one of the accommodating holes form a contact of two points, and the base and the corresponding one of the accommodating holes form a contact of at least one
point; or the one of the strip connecting portions and the corresponding one of the
accommodating holes form a contact of one point, and the base and the
corresponding one of the accommodating holes form a contact of at least two
points (see Figures 4-5 and 21-23).

Regarding claim 9, Bihler disclose the one of the strip connecting portions, the base of the corresponding one of the terminals and the corresponding one of the accommodating holes altogether form a contact of four points, the one of the strip connecting portions and the corresponding one of the accommodating holes form a contact of two points, the base and the
corresponding one of the accommodating holes form a contact of two points, and a virtual central line of the base of the corresponding one of the terminals in a width direction and a virtual (see Figures 4-5 and 21-23).

Regarding claims 10, Bihler disclose each of the strip connecting portions comprises a first corner point and a second corner point, the first corner point and the second corner point both abut the corresponding one of the accommodating holes, the base comprises a third corner point and a fourth corner point, the third corner point and the fourth corner point both abut the
corresponding one of the accommodating holes, and a distance between the first corner point and the second corner point is greater than a distance between the third corner point and the fourth corner point (see Figures 4-5 and 21-23).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC T NGUYEN whose telephone number is (571)272-2011.  The examiner can normally be reached on monday-friday (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRUC T NGUYEN/Primary Examiner, Art Unit 2833